El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
La acusación imputó al apelante que portaba sobre su persona una cuchilla y se alega en este recurso que tal he-cho no es constitutivo de delito porque en la acusación no se dice que la cuchilla tiene más de tres pulgadas de largo.
La Ley No. 14 del año 1924 para enmendar la de 1905 prohibiendo portar armas, que había sido enmendada en 1908, dispone en el artículo 5 No. 3 que sus disposiciones no serán aplicables a la portación de cortaplumas o cuchi-llas plegadizas de bolsillo, cuyas hojas no excedan de tres pulgadas de largo, por lo que para que la portación de tales instrumentos sea constitutiva de delito es necesario que tengan más de tres pulgadas de largo, y por consiguiente tal hecho debe ser alegado en la acusación para que ésta impute dicho delito, alegación que no se hizo en este caso.
La ley se refiere a cortaplumas o cuchillas plegadizas de bolsillo usando esas palabras como sinónimas, y real-mente lo son porque una cuchilla plegadiza de bolsillo es como un cortaplumas, que también es plegadizo y de bolsi-llo, aunque aquélla es un poco más grande de lo que sue-len ser los cortaplumas. Por esto, usadas esas palabras como sinónimas la cuestión de tamaño fijado por la ley *795tiene que ser alegado para que sn portación pueda ser cons-titutiva de delito.
La sentencia apelada debe ser revocada y absolverse al acusado.